Case MDL No. 3006 Document 14-7 Filed 05/06/21 Page 1 of 13




              EXHIBIT 6
           Case MDL No. 3006 Document 14-7 Filed 05/06/21 Page 2 of 13




                                                                                         Elyse A. Shimada
                                                                                           dir 202 898 5877
                                                                            eshimada@hollingsworthllp.com

April 30, 2021

VIA ELECTRONIC MAIL

Raymond C. Silverman
Parker Waichman LLP
6 Harbor Park Drive
Port Washington, New York 11050
rsilverman@yourlawyer.com

       Re: Colella v. NPC, No. 3:20-CV-00367 (D. Conn.)

Dear Raymond:

         We write to respond to your letter dated April 6, 2021, proposing fifty-seven custodians.
As set forth below, NPC agrees to produce documents from twenty-one of the fifty-seven
custodians identified by plaintiffs, and proposes three additional custodians to replace Ms.
Raluca Kreft, Global Program Regulatory Director because NPC objects to the production of her
custodial documents as described below. NPC objects to production from thirty-six of the
custodians that plaintiffs proposed for the reasons also described below. Notwithstanding the
positions set forth herein on NPC’s willingness to produce documents from custodians, NPC’s
ability to produce documents from many of said custodians is contingent on agreement or court
resolution of the appropriate search terms to be utilized. We will address the plaintiffs’ proposed
search terms in a separate letter.

        At the outset, we must point out that plaintiffs could already have received productions
using the Lauris search terms from many of the custodians from whom NPC is now agreeing to
produce documents had plaintiffs indicated that they wanted custodial documents from those
individuals previously. On September 21, 2020, NPC provided an initial list of twenty-nine
employees in “primary functional roles involving Tasigna® who NPC reasonably expected to
have discoverable information” pursuant to the ESI protocol entered in this case. Twenty-one of
those twenty-nine employees are on the list plaintiff provided on April 6. NPC is agreeable to
producing custodial documents from nineteen of those twenty-one custodians using the Lauris
search terms and will provide additional documents (if any) responsive to additional search terms
that can be agreed to by the parties or chosen by a court.

         NPC objects to production of only Ms. Elizabeth Rosenkrantz and Mr. Mohit Rawat from
that list on the grounds that they are in global marketing, which Mr. Richard Fosko testified does



        1350 I Street, N.W. || Washington, DC 20005 || tel 202 898 5800 || www.hollingsworthllp.com
          Case MDL No. 3006 Document 14-7 Filed 05/06/21 Page 3 of 13

Raymond C. Silverman
April 30, 2021
Page 2

not direct marketing activities in the United States. Dep. of Richard Fosko at 141:11-20 (Mar.
18, 2021) (testifying that global marketing is responsible for marketing activities outside the
United States). Despite having NPC’s initial list of potential custodians, as well as more than
10.5 million pages of NPC’s documents and the transcripts of six depositions of company
witnesses, plaintiffs’ counsel did not request any of those twenty-one custodians until almost
seven months after NPC’s September 2020 disclosure.

I. NPC Agrees to Produce Documents from Twenty-One Custodians, Subject to
   Agreement on Search Terms.

        As described below, NPC agrees to produce documents from the following custodians,
subject to agreement on search terms.

   A. Lauris custodians who continued to be involved with Tasigna® after December 31,
      2014.

       1. Aby Buchbinder, Global Clinical Program Head (May 2013 – July 2017)
       2. Karen Habucky, Global Program Regulatory Director (GPRD) / US Medical Strategy
          Head, Malignant Hematology (July 1, 2012 – 2015 (GPRD); June 2016 – August
          2018 (US Medical Strategy Head))
       3. Katie Chon, Associate Director / Director, Drug Regulatory Affairs (2013 – 2016)
       4. Mary Aghoghobvia, Brand Safety Leader (Oct. 2013 – Mar. 2015)
       5. Neil Gallagher, Global Clinical Program Head / Global Program Head (2006 – 2016)
       6. Richard Woodman, Global Brand Medical Director (2006 – 2015)

        NPC agrees to supplement the productions of the six former Lauris and McWilliams
custodians identified above who held their Tasigna® positions beyond the Lauris timeframe of
December 31, 2014, subject to agreement on search terms. We originally understood that
plaintiffs agreed to use the Lauris search terms for the updates on these custodians’ documents.
Based on your April 23, 2021 email, we understand that is not the case. Your co-counsel in many
of the New Jersey cases, Mr. Rich Elias, has indicated to us that productions of the Lauris
custodians should be updated if they continued on the Tasigna® team past 2014 and that
productions need to proceed. We share your co-counsel’s concern that additional productions of
custodians’ documents need to proceed. We have already begun reviewing the updates for these
six Lauris custodians using the Lauris search terms in absence of an agreement with Parker
Waichman on search terms. As noted above, we are preparing a written response to plaintiffs’


        1350 I Street, N.W. || Washington, DC 20005 || tel 202 898 5800 || www.hollingsworthllp.com
            Case MDL No. 3006 Document 14-7 Filed 05/06/21 Page 4 of 13

Raymond C. Silverman
April 30, 2021
Page 3

modified proposed search terms, which we believe will help guide further discussion between the
parties on this topic.

    B. Non-Lauris custodians for whom NPC will produce documents subject to agreement
       on search terms.

        7. Christopher Kier, Executive Medical Director (2013 – 2015) 1
        8. David Domsic, Executive Director of Marketing, Hematology (Nov. 2017 –
           Dec. 2020)
        9. Haisong Ju, Acting Global Program Safety Leader (Mar. 2018 – May 2018)
        10. Johannes Wolff, US Regional Medical Director (Dec. 2015 – Mar. 2017)
        11. Manu Sondhi, Brand Safety Leader (Mar. 2015 – Oct. 2016)
        12. Michael Petroutsas, Sr. Director, Marketing CML, CLL & Multiple Myeloma (Jan.
            2014 – July 2016) 2
        13. Shilpa Shah-Mehta, Executive Director, Hematology Marketing (Oct. 2016 – Nov.
            2017)

        NPC agrees to produce documents from these seven custodians, who succeeded Lauris
custodians in similar functional roles on the Tasigna® team. NPC will review and produce
custodial documents from the seven non-Lauris custodians using the search terms that the parties
agree to or a Court requires.

    C. Lauris custodians whose productions are complete.

        14. Calvin McNeill, Executive Director, Brand Safety (2008 – 2012)
        15. Darshan Wariabharaj, Associate Director / Director, DRA (Sept. 2007 – July 2012)
        16. Frank Hong, Brand Safety Leader (May 2009 – Mar. 2012)
        17. Laurie Letvak, Global Program Head (2008 – 2012)
        18. Pamela Sheridan, Brand Safety Leader (Dec. 2012 – Oct. 2013)


1
  NPC only agrees to produce Mr. Kier’s emails for his time on the Tasigna® team that extends beyond the Lauris
timeframe – from Jan. 1, 2015 – Dec. 31, 2015. As noted in section II.C. below, it is unduly burdensome and not
proportional for NPC to produce documents for Mr. Kier from within the Lauris time period.
2
 NPC only agrees to produce Mr. Petroutsas’ emails for his time on the Tasigna® team that extends beyond the
Lauris timeframe – from Jan. 1, 2015 – July 31, 2016. As noted in section II.C. below, it is unduly burdensome and
not proportional for NPC to produce documents for Mr. Petroutsas from within the Lauris time period.



          1350 I Street, N.W. || Washington, DC 20005 || tel 202 898 5800 || www.hollingsworthllp.com
          Case MDL No. 3006 Document 14-7 Filed 05/06/21 Page 5 of 13

Raymond C. Silverman
April 30, 2021
Page 4

       19. Rebecca Jolley, VP Global Product Strategy, Disease Leader (Jan. 2012 – Oct. 2014)
       20. Roger Waltzman, Global Clinical Program Head (Mar. 2012 – Apr. 2013)
       21. Tracy Goodridge, Global Product Strategy, Sr. Director, CML/Tasigna (June 2011 –
           Aug. 2014)

       The eight Lauris custodians identified above left their Tasigna® roles prior to December
31, 2014. NPC has already produced in this case documents contained in their custodial files that
contain the Lauris search terms. Accordingly, the productions from these custodians regarding
Tasigna® are complete.

   D. NPC agrees to three additional custodians, subject to plaintiffs withdrawing their
      request to include Ms. Kreft.

        NPC objects to producing custodial documents from Ms. Raluca Kreft (Global Program
Regulatory Director (2016 – Aug. 2020)) on the grounds discussed in Section II.A. below. If
plaintiffs agree to withdraw their request for custodial documents from Ms. Kreft, NPC will
agree to produce documents (upon resolution of search term disputes) from three additional
custodians from the U.S. regulatory function for Tasigna® who were in their roles during the
time periods covered by Ms. Kreft:

       1. Omer Munir, Director, Drug Regulatory Affairs (2016 – Nov. 2017)
       2. Alexandra Hendzel, Global Program Regulatory Manager (Nov. 2017 – Sept. 2019)
       3. Parth Patel, Global Program Regulatory Manager (Sept. 2019 – Sept. 2020)

        These three regulatory employees had primary responsibility for day-to-day interactions
with the FDA, the regulatory entity at issue in these cases, see, e.g., Fosko Dep. at 187:14-24
(“often, the U.S. DRA individual would do the day-to-day interactions with the FDA”). Their
documents are more relevant to these cases than those held by Ms. Kreft.

 II.   NPC Objects to Producing Documents from Thirty-Six Custodians of Plaintiffs’
       Proposed List of Fifty-Seven Custodians.

        NPC objects to productions from the following custodians, who are discussed in six
discrete groups:




        1350 I Street, N.W. || Washington, DC 20005 || tel 202 898 5800 || www.hollingsworthllp.com
           Case MDL No. 3006 Document 14-7 Filed 05/06/21 Page 6 of 13

Raymond C. Silverman
April 30, 2021
Page 5

   A. NPC objects to producing documents from any custodian who is/or was outside the
      United States when they worked on Tasigna® and/or is or was not an employee of
      NPC.

       1. Aleksandra Sarnecka, Global Program Safety Leader (Oct. 2016 – Mar. 2018)
       2. Bernd Eschgfaeller, Project Leader (2006 – 2008)
       3. Dagmar Wirth, Director, Regulatory CMC (1987 – 2007)
       4. Danielle Roman, Director, Preclinical Safety Assessment (1994 – present)
       5. Gopal Krishna Sharma, Global Program Safety Leader (June 2020 – Oct. 2020)
       6. Luis Velez, Global Program Safety Leader (June 2018 – June 2020; Oct. 2020 –
          present)
       7. Raluca Kreft, Global Program Regulatory Director (2016 – Aug. 2020)


        NPC objects to producing documents from custodians who work or worked outside the
United States and/or who are or were not NPC employees during their work on Tasigna® on the
ground that such production would be unduly burdensome and not proportional to the needs of
the case. Individuals working overseas are generally not employees of NPC, but of other
Novartis entities. While NPC is willing to discuss seeking voluntary production of documents
from certain custodians employed by other Novartis entities, generally the burden of production
of foreign custodial files is undue and discovery of custodial files of individuals working in other
countries is not proportional to the needs of a U.S. products liability case. The undue burdens
imposed by such production include the costs of acquiring the information from NPC’s foreign
counterparts, which include the costs and burden associated with compliance with foreign data
privacy laws requiring redaction of privacy information such as names, addresses, and telephone
numbers of foreign custodians. Moreover, there are disabling statutes that prevent certain of
NPC’s foreign affiliates from producing documents if such production is compelled by court
order.

         Generally, there is a U.S.-based counterpart for each role that these overseas individuals
fill on the Tasigna® team. NPC is willing to discuss possible production of documents from U.S.-
based custodians in lieu of producing documents from these custodians located outside the
United States, provided that the proposed custodian is in a functional area to which NPC does
not object (discussed below).




         1350 I Street, N.W. || Washington, DC 20005 || tel 202 898 5800 || www.hollingsworthllp.com
            Case MDL No. 3006 Document 14-7 Filed 05/06/21 Page 7 of 13

Raymond C. Silverman
April 30, 2021
Page 6

    B. NPC objects to producing documents from any custodian who was on the Tasigna®
       team exclusively during periods pre-dating Tasigna®’s approval by FDA in October
       2007.

         1. Bernd Eschgfaeller, Project Leader (2006 – 2008) 3
         2. Dagmar Wirth, Director, Regulatory CMC (1987 – 2007)
         3. Denise Williams, Executive Director, US Clinical Development and Medical Affairs
            (June 2006 – Nov. 2010)
         4. Leila Alland, Sr. Clinical Research Physician / Clinical Program Leader (Nov. 2003 –
            Mar. 2006)
         5. Noel Clarke, Sr. Director, Global Brand Leader (2004 – Apr. 2008)
         6. Phil Bentley, VP of Preclinical Safety (Jan. 2004 – Jan. 2010)
         7. Robert Miranda, Director / Global Program Regulatory Director (2004 – July 2012)
         8. Steven Engelhardt, VP Sales (2003 – 2008)
         9. Volker Fischer, Executive Director, Absorption, Distribution, Metabolism and
            Excretion Section, Preclinical Safety (1995 – 2007)

        The only basis for discovery from individuals involved in Tasigna® exclusively in the
pre-approval timeframe would be a claim that NPC had failed to disclose data to FDA to obtain
approval. Such claims are preempted by Buckman Co. v. Plaintiffs’ Legal Community, 531 U.S.
341, 350 (2001), which precluded claims based on purported misstatements or omissions to FDA
because the FDA is given sole power to pursue relief for claims of fraud on the FDA. Id.
(“[s]tate-law fraud-on-the-FDA claims inevitably conflict with the FDA’s responsibility to police
fraud consistently with the Administration’s judgment and objectives”). Thus, documentary
discovery and testimony about whether NPC misrepresented or failed to disclose data to FDA in
seeking approval of Tasigna® is not available because it is not relevant to a cognizable claim
against NPC. To the extent plaintiffs seek the scientific and medical data generated prior to
FDA’s approval in 2007, plaintiffs already have the regulatory submissions that contain that
information. Those documents contain the scientific and medical data that plaintiffs might
contend is relevant to the issue of medical causation. Because they cannot be relevant to any
cognizable claim, discovery of custodial documents from this time period would be unduly
burdensome and disproportionate to the needs of the case.

3
 Several of these individuals continued on the Tasigna® team after its initial U.S. approval in October 2007.
However, all left the Tasigna® team within the time period covered by the prior Lauris productions (see II.C. below).



          1350 I Street, N.W. || Washington, DC 20005 || tel 202 898 5800 || www.hollingsworthllp.com
          Case MDL No. 3006 Document 14-7 Filed 05/06/21 Page 8 of 13

Raymond C. Silverman
April 30, 2021
Page 7

   C. NPC objects to additional custodians from the Lauris timeframe of October 2007 to
      December 31, 2014.

       1. Anke Meyer, US Brand Director – Tasigna (Sept. 2007 – 2008)
       2. Bernd Eschgfaeller, Project Leader (2006 – 2008)
       3. Bill Hinshaw, VP Business Franchise Hematology Head (Jan. 2008 – July 2010)
       4. Denise Williams, Executive Director, US Clinical Development and Medical Affairs
          (June 2006 – Nov. 2010)
       5. James Campbell, Sr. Brand Director (2012)
       6. Jane Vesotsky, Sr. Product Director, Global Product Strategy (July 2012 –
          Nov. 2014)
       7. Margaret Dean, Global Brand Director (June 2010 – Jan. 2012)
       8. Margaret Woo, Sr. Associate Director (Aug. 2012 – 2013)
       9. Mark Sims, US Brand Director / Sr. Director, CML (2008 – Feb. 2012)
       10. Nancy Grande, Brand Safety Leader (2007 – May 2009)
       11. Noel Clarke, Sr. Director, Global Brand Leader (2004 – Apr. 2008)
       12. Phil Bentley, VP of Preclinical Safety (Jan. 2004 – Jan. 2010)
       13. Philippe Drouet, VP Business Franchise Hematology Head (July 2010 – Sept. 2014)
       14. Reshema Kemps-Polanco, Sr. Director, Leukemia Franchise Marketing, Novartis
           Oncology (Feb. 2012 – Sept. 2014)
       15. Richard D’Addabo, Associate Director (2008 – 2010)
       16. Robert Miranda, Director / Global Program Regulatory Director (2004 – July 2012)
       17. Solveig Ericson, Sr. Medical Director (Dec. 2010 – 2013)
       18. Steven Engelhardt, VP Sales (2003 – 2008)
       19. Vivian Cheung, Global Brand Director / Sr. Product Leader (Apr. 2008 – 2012)


        For the timeframe covered by the Lauris productions (October 2007 to December 31,
2014), NPC objects to producing additional custodians beyond the fourteen custodians already
produced in Lauris (listed in Sections I.A. and C. above). Plaintiffs already have over 460,000
documents, totaling more than 9.2 million pages during that timeframe from fourteen custodians,
plus the regulatory file and additional documents from non-custodial data sources for that same


        1350 I Street, N.W. || Washington, DC 20005 || tel 202 898 5800 || www.hollingsworthllp.com
            Case MDL No. 3006 Document 14-7 Filed 05/06/21 Page 9 of 13

Raymond C. Silverman
April 30, 2021
Page 8

time period. As we have stated many times, there is no need to undertake the burden to produce
additional materials from that timeframe. The prior productions are sufficient to litigate issues
related to the time period extending from approval to the end of 2014.

        Plaintiffs’ list contains nineteen names of individuals who did not work on Tasigna® at
any point after the Lauris time limitation. In Lauris, Mr. Elias sought discovery from forty-one
identified custodians. NPC objected, initially proposing discovery from eight custodians. The
court’s final ruling denied plaintiffs’ request to compel production from four high-level
executives, including Philippe Drouet, who is identified in plaintiffs’ list of fifty-seven
custodians dated April 6, 2021. Lauris v. Novartis Pharm. Corp., No. 1:16-cv-00393-LJO-SAB,
Dec. 8, 2016 Order (attached as Ex. A) (hereinafter “Lauris Order”). Plaintiffs’ list of fifty-seven
custodians here includes five other individuals Mr. Elias requested in Lauris, but dropped as a
part of the court-mediated custodian selection process: Robert Miranda, Bernd Eschgfaeller, Bill
Hinshaw, Noel Clarke, and Margaret Dean. During the hearing on plaintiffs’ motion to compel
additional custodians, NPC offered to include custodians beyond the initial eight it offered, and
the parties ultimately agreed to a list of fourteen custodians (NPC’s initial eight, plus six
additional custodians). NPC produced documents for those fourteen custodians from the time
period between Tasigna®’s approval in 2007 through the Court’s cutoff date of December 31,
2014. 4 In the same order, the court rejected plaintiffs’ request to extend the time period through
the present. Lauris Order at 8-10, 12. Now, plaintiffs request production from nineteen pre-2015
custodians in addition to the fourteen Lauris custodians, without any explanation for why
plaintiffs need that discovery or why the prior production was insufficient. To the extent that
plaintiffs believe something in the prior production is inadequate, please identify what plaintiffs
believe is missing and NPC will consider the request. Otherwise, NPC objects to production of
these custodians as duplicative, unduly burdensome and not proportional to the needs of these
cases.

    D. NPC objects to custodians in research and development and preclinical studies.

        1. Paul Manley, Executive Director, National Leading Scientist (1997 – Oct. 2020)
        2. Danielle Roman, Director, Preclinical Safety Assessment (1994 – present)
        3. Phil Bentley, VP Preclinical Safety (Jan. 2004 – Jan. 2010)




4
 Plaintiffs’ counsel in Lauris sought documents from the pre-approval timeframe, but dropped that demand and did
not move to compel production.



          1350 I Street, N.W. || Washington, DC 20005 || tel 202 898 5800 || www.hollingsworthllp.com
          Case MDL No. 3006 Document 14-7 Filed 05/06/21 Page 10 of 13

Raymond C. Silverman
April 30, 2021
Page 9

       4. Volker Fischer, Executive Director, Absorption, Distribution, Metabolism and
          Excretion Section, Preclinical Safety (1995 – 2007)
        NPC objects to producing documents from these four custodians who are involved in the
functional areas of research and development and pre-clinical studies. These areas are not
relevant to the claims at issue and are not proportional to the needs of the case, which involve
questions of causation in humans and the adequacy of labeling. In a world of clinical trial
evidence, preclinical and preliminary early studies lack even probative value to causation. See
Hollander v. Sandoz Pharm. Corp., 289 F.3d 1193, 1209 (10th Cir. 2002) (affirming district
court’s opinion animal studies were unreliable to prove causation); Rider v. Sandoz Pharm.
Corp., 295 F.3d 1194, 1202 (11th Cir. 2002) (finding chemical and animal studies not relevant to
the cause of plaintiff’s injuries); Glastetter v. Novartis Pharm. Corp., 252 F.3d 986, 991 (8th Cir.
2001) (finding animal studies plaintiff’s experts relied upon insufficient to prove causation).
Thus, requiring production from these custodians seeks irrelevant material and is therefore
unduly burdensome and not proportional to the needs of these cases. Moreover, to the extent
plaintiffs seek documents predating FDA approval of Tasigna® from these custodians they are
not relevant and production would be unduly burdensome and not proportional for the reasons
discussed in Section II.B.

   E. NPC objects to producing documents from custodians who held positions
      exclusively in global and strategic marketing and sales for Tasigna®.

       1. Bernd Eschgfaeller, Project Leader (2006 – 2008)
       2. Elizabeth Rosenkrantz, Sr. Director, Global Brand Leader, Tasigna (Aug. 2013 – Feb.
          2018)
       3. James Campbell, Sr. Brand Director (2012)
       4. Jane Vesotsky, Sr. Product Director, Global Product Strategy (July 2012 – Nov.
          2014)
       5. Margaret Dean, Global Brand Director (June 2010 – Jan. 2012)
       6. Michele Ravara, Global Disease Lead CML / AML (Feb. 2017 – Aug. 2018)
       7. Mohit Rawat, Global Disease Lead, CML (Aug. 2018 – present)
       8. Noel Clarke, Sr. Director, Global Brand Leader, Tasigna (2004 – Apr. 2008)
       9. Richard D’Addabo, Associate Director (2008 – 2010)
       10. Vanessa Thirion-Cullity, Global Brand Strategy Leader; Global Disease Strategy
           Leader, Leukemias (Feb. 2015 – Feb. 2017)


         1350 I Street, N.W. || Washington, DC 20005 || tel 202 898 5800 || www.hollingsworthllp.com
           Case MDL No. 3006 Document 14-7 Filed 05/06/21 Page 11 of 13

Raymond C. Silverman
April 30, 2021
Page 10

        11. Vivian Cheung, Global Brand Leader / Sr. Product Director (Apr. 2008 – 2012)

         Global sales and marketing is not relevant to the issues in these cases because global
marketing does not direct marketing activity in the United States. See Fosko Dep. at 141:11-20
(testifying that global marketing is responsible for marketing activities outside the United
States). Sales and marketing materials are also not relevant unless the information sought is tied
to specific information that the prescribing physician allegedly read, saw, or heard, and/or that
led to the injuries alleged in this case. Because global marketing does not direct marketing
activity in the United States, it is even less likely that the global marketing materials affected any
U.S. oncologist’s decision to prescribe Tasigna®.

        Strategic marketing also is not relevant because, although the individuals in strategic
marketing help set the U.S. marketing plans, these individuals did not have input into creating
the marketing materials and implementing marketing activities in the United States. Fosko Dep.
at 162:10-21 (“[i]t would be the U.S. marketing folks that would actually take that strategic
communication plan and implement it in deciding how and what advertising material vehicles
that would need to be developed.”). The U.S. team had the responsibility for ensuring marketing
materials comply with FDA regulations. Id. at 163:19-164:11.

    F. NPC objects to producing documents from high-level employees who are not
       involved in day-to-day decision making regarding Tasigna® and would be unlikely
       to have unique, relevant information concerning Tasigna®.

        1. Bill Hinshaw, VP Business Franchise Hematology Head (Jan. 2008 – July 2010)
        2. David Lennon, Oncology Business Franchise Head (Mar. 2015 – May 2017) 5
        3. Harout Semerjian, Hematology Business Franchise Head (Jan. 2015 – Oct. 2016)
        4. Philippe Drouet, VP Business Franchise Hematology Head (July 2010 – Sept. 2014)
        5. Sandrine Piret-Gerard, VP and Head, US Hematology (Oct. 2018 – Feb. 2020)
        6. Steven Engelhardt, VP Sales (2003 – 2008)
        7. Thomas Weigold, US Business Franchise Head Hematology (Mar. 2017 – Sept.
           2018)


5
  NPC does not reasonably anticipate that Mr. Lennon will have unique discoverable materials in this litigation
because his Oncology Business Franchise Head title corresponded to Solid Tumor Products and he was not within
the separate hematology business unit that was responsible for Tasigna®. Although he was listed in the deposition
exhibit compiled for the 30(b)(6) deposition on corporate structure, that was in error.


          1350 I Street, N.W. || Washington, DC 20005 || tel 202 898 5800 || www.hollingsworthllp.com
              Case MDL No. 3006 Document 14-7 Filed 05/06/21 Page 12 of 13

Raymond C. Silverman
April 30, 2021
Page 11



        The seven individuals listed above are high-level employees who were not involved with
day-to-day decision making regarding Tasigna®. All seven of them held V.P.-level positions and
oversaw multiple products. The Court in Lauris denied plaintiffs’ request for emails from such
individuals as unduly burdensome, including for Mr. Drouet. Lauris Order at 6-8. Their emails
concerning Tasigna® would consist in large part of reports from the Tasigna® team for whom we
are already producing documents. Communications from the Tasigna® team to these high-level
executives likely would be captured by the documents from other custodians that have been or
will be produced and these executives are unlikely to have unique documents that are not
captured within the productions of other custodians. These seven high-level employees are also
responsible for many products, not just Tasigna®. Productions from these seven high-level
executives would involve additional burden beyond custodians who worked primarily or
exclusively on Tasigna® on a day-to-day basis. This additional burden arises because NPC must
ensure that the large volumes of irrelevant, but highly proprietary and confidential material
related to other products are not inadvertently produced. Accordingly, productions from these
seven custodians is unduly burdensome and not proportional to the needs of the case.

III.       NPC Will Seek to Shift Costs for Additional Custodians.

         The fifty-seven custodians plaintiffs propose have more than 5.9 terabytes (over 5,900
gigabytes) of data that would need to be processed and have search terms and date restrictions to
be applied, then reviewed. 6 There is considerable cost associated simply with hosting and storing
this amount of data, putting aside any costs for actual search, review and production. Hosting a
litigation database all of the data identified to date for the fifty-seven custodians would cost in
excess of $400,000 per year. That amount does not take into account the actual costs of the
human review, the discovery consultants organizing the process, or other technologies and
processes needed for discovery. In Lauris, NPC produced documents from fourteen custodians
amounting to over 460,000 documents and more than 9.2 million pages. In total, NPC has
already produced to plaintiffs in excess of 480,000 documents, comprising of more than 530
gigabytes of data, and an estimated more than 10.8 million pages. Each custodian added imposes
additional costs associated with storage, searching, review and production. In addition, plaintiffs
insisted that NPC not use email threading to reduce the production of duplicative copies of
emails, which significantly increases the burden to NPC associated with the review and
production of duplicative emails. If plaintiffs seek additional custodians beyond those NPC
agrees to in Section I., NPC will seek cost shifting for those additional custodians.


6
    NPC will search data that is reasonably available for documents to produce from any agreed-upon custodians.



            1350 I Street, N.W. || Washington, DC 20005 || tel 202 898 5800 || www.hollingsworthllp.com
          Case MDL No. 3006 Document 14-7 Filed 05/06/21 Page 13 of 13

Raymond C. Silverman
April 30, 2021
Page 12



       NPC remains willing to meet and confer further with plaintiffs to select appropriate
custodians for production in this case, including considering additional custodians. Given the
volume of data already at issue, however, additions would need to be subject to an agreement
regarding cost shifting.

                                                 Sincerely,



                                                 Elyse Shimada

cc:    Christopher Oxx, Esq.
       Harrison Biggs, Esq.
       Richard Elias, Esq.
       Todd Friedman, Esq.
       Mark Ostrowski, Esq.




        1350 I Street, N.W. || Washington, DC 20005 || tel 202 898 5800 || www.hollingsworthllp.com
